Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144463                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  P & R DEVELOPERS, L.L.C.,                                                                               Brian K. Zahra,
        Plaintiff/Counter-Defendant/Appellee,                                                                        Justices
  and
  ROGER MACLEOD,
      Counter-Defendant-Appellee,
  v                                                                SC: 144463
                                                                   COA: 297439
                                                                   Ottawa CC: 08-063200-CH
  SCOTT T. BOSGRAAF TRUST U/A/D 2/25/88,
  by SCOTT T. BOSGRAAF, Trustee and
  Individually,
                Defendant/Counter-Plaintiff/
                Appellant,
  and
  SUZANNE L. BOSGRAAF, Trustee,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 8, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           t0618                                                              Clerk